Citation Nr: 1104285	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  10-18 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an additional period of Vocational Rehabilitation 
services under Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active service from July 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2010 decision of the Vocational 
Rehabilitation and Employment Division (VR&E) of the Louisville, 
Kentucky, Department of Veterans Affairs (VA), Regional Office 
(RO). 

In October 2010, the Board remanded the case for further 
evidentiary development.  Regrettably, the development is not 
fully accomplished and another remand is necessary.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 2008, the Veteran applied for vocational rehabilitation 
services.

The RO denied the Veteran's claim for vocational rehabilitation 
services because he did not produce sufficient evidence to show 
that he can no longer work in the field for which he was trained 
by Vocational Rehabilitation and Employment (VR&E) services.  
Additionally, he did not show that the occupation in which he was 
rehabilitated was unsuitable due to his employment handicap and 
capabilities.

In his notice of disagreement, the Veteran contended that he has 
never received training from VR&E.  

A statement of the case (SOC) dated in April 2010 reflected that 
the Veteran had originally applied for VA vocational 
rehabilitation services in May 1993, had been found entitled to 
services in June 1993, and had been placed in "Rehabilitated" 
status in September 1995 after he entered suitable employment.  

In his VA Form 9, the Veteran again contended that he never 
received training from VR&E.

In response to the Board's October 2010 remand requesting the 
Veteran's VA Vocational Rehabilitation file, that file was 
associated with the record and the case was returned to the 
Board.  However, a review of the Vocational Rehabilitation file 
fails to provide any documentation related to the Veteran's prior 
claim and receipt of vocational rehabilitation services other 
than a copy of the prior claim dated in May 1993, and a computer 
printout showing his beginning and ending dates in the program.  
As previously noted, the claims file also does not contain any 
such documentation.  

Since the Veteran has specifically denied receiving prior 
benefits, it is essential for the Board to have all documentation 
that is available pertaining to the Veteran's prior receipt of VA 
vocational rehabilitation services in order to address his 
contentions in an appellate decision.  Consequently, the Board 
concludes that another remand is warranted to obtain further 
evidence pertaining to the prior period of services that VA has 
asserted that he received.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Associate all available records pertaining 
to the Veteran's prior claim for and 
receipt of Vocational Rehabilitation 
services for the period from May 1993 to 
September 1995 from the facility that 
provided such service.  If no documentary 
evidence is available, it should be so 
certified.  Thereafter, the entire claims 
file should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

